 574DECISIONSOF NATIONALLABOR RELATIONS BOARDployees vote "yes" to the first question, indicating their wish to beincluded in a unit with the nonprofessional employees, they will beso included.Their votes on the second question will then be countedtogether with the votes of the nonprofessional voting group (a) todecide their representative for the Employer-wide unit described ingroup (a), and the Regional Director conducting the election directedherein is instructed to issue a certification of representatives to thelabor organization for whom a majority of the employees voting casttheir ballots.If, on the other hand, a majority of the professionalemployees voting in group (c) vote against inclusion, they will not beincluded with the nonprofessional employees, and their votes on thesecond question will then be counted to decide whether and which labororganization they want to represent them in a separate professionalUnit.Y8[Text of Direction of Elections omitted from publication in thisvolume.]38 OhioSteel Foundry Company,92 NLRB 683. .WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION, LOCAL No.234, AFLandAcousTIENGINEERING COMPANYWOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION, LOCAL No.234, AFLandLATHINGAND PLASTERING CONTRACTORS ASSOCIATIONOF ATLANTA.Cases Nos. 10-CC-f 4and10-CC-25.December 18,1951Decision and OrderOn September 14, 1951, Trial Examiner George A. Downing issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in the1Pursuant to the provisions of Section 3 (b) ofthe Act,the Board has delegated its powersin connection with this case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].97 NLRB No. 84. WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION 575case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions and cor-rections 51.We agree with the Trial Examiner that the Board has jurisdictionof this proceeding a and that it will effectuate the policies of the Act toassertsuch jurisdiction.42. In adopting the Trial Examiner's finding that the RespondentUnion violated Section 8 (b) (4) (A) and (B) of the Act, we do notrely on its refusal to furnish lathers to Seibold for the completion ofthe Goodyear Rubber job.We find it unnecessary at this time todecide whether this refusal constituted a violation of the secondaryboycott provisions of the Act.3.We reject as without merit the Respondent Union's contentionthat, because the lathers continued to work for the lathing subcon-tractors on jobs other than those at the Atlanta Journal and StandardOil buildings, no work stoppage occurred.4.We agree with the Trial Examiner's finding that objects of theRespondent Union's course of action were (a) to force the generalcontractors to cease doing business with Acousti, and (b) to requireAcousti to bargain with it as the representative of Acousti's employees,although the Union had not been certified as bargaining representativeof such employees.It is immaterial that other objects of the Respond-ent Union's strike action may have been lawful .-95.We also agree with the Trial Examiner's rejection of the Respond-ent Union's contention that conversations between the various partiesat conferences with the conciliation commissioner were here privileged.6There is not the slightest evidence that these conversations were consid-ered confidential by the participants 7Moreover, this testimony wasreceived without objection of any of the parties. It was only in its briefto the Trial Examiner that the Respondent Union first raised the-questionof privilege; this was too late."Finally, even without thiss The IntermediateReportis corrected by deleting the finding that the Respondent Unionadmittedly had no members among Acousti's employees.The record does not support thisfinding.The Trial Examiner foundthat at the April5 conference between Abrams,Farber, Mont-gomery,and Davis, Davis was requestedby Abrams to estimateanotherjob on two differentbases.The record shows, andwe find, thatAbrams made the request of Montgomery andnot of Davis.IN. L. R.B. v. Denver Building and Construction Trades Council(Gould&Preisner),341U. S. 675;Intl.Brotherhood of Electrical Workers(Samuel Langer)v.N. L. B.B.,341U. S. 694.4Truck Drivers Local Union No. 649,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL (JamestownBuilders Exchange,Inc.),93NLRB 386.8N. L. If.B. v. Denver Building and Construction Trades Council(Gould,&Preisner),841U. S. 675;Intl.Brotherhood of Electrical Workers(Samuel Langer)v.N. L. If.B.,341U. S. 694.8 SeeTomlinsonof High Point, Inc.,74NLRB 681.7See Wigmore,Evidence(3rd ed.),sec. 2285.8Franks Bros.Company,44 NLRB 898, 906,affd. 321 U.S. 702. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDevidence the record is sufficient to support the Trial Examiner's findingthat objects of the strike action were unlawful.6.The Trial Examiner properly rejected the Respondent Union'scontention that the case had become moot because the lathers hadreturned to work and had completed the jobs. It is quite plain thatthe underlying dispute between the Respondent Union and Acoustihas not been resolved.A cease and desist order against the Respond-ent Union is therefore still necessary .97.We agree with the Trial Examiner that in pulling men off theAtlanta Journal and Standard Oil jobs, the Respondent Union engagedin a strike, and that it is immaterial that the strike wasnot accompaniedby picketing or the usual appeals for cooperation by other employees.10OrderUpon the entire record in this case and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the Respondent, Wood, Wire and Metal LathersInternational Union, Local No. 234, AFL, its officers, representatives,agents, successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of K. A. Conway, F. M. Gravier or any other employer(other than Acousti Engineering Company) to engage in, a strikeor a concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or work onany goods, articles, materials, or commodities or to perform any serv-ices, where an object thereof is: (a) To force or require A. R. Abrams,Inc.,Wesley and Company, or any employer (other than AcoustiEngineering Company) or other person to cease doing business withAcousti Engineering Company; (b) to force or require AcoustiEngineering Company to recognize or bargain with Wood, Wire andMetal Lathers International Union, Local 234, AFL, as the repre-has been certified as the representative of such employees underthe provisions of Section 9 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of-the Act :o Local 4, United Brotherhood of Carpenters and Joiners of America (Ira A.Watson Company)v.N. L. R. B.,341 U. S. 707;N. L. if. B. V. Denver Building and Con-struction Trades Council(Henry Shore),192 F. 2d 577(C. A. 10) ;Los AngelesBuildingand Construction Trades Council v. Le Baron,342 U. S. 802,does not, as contended by theRespondent Union, justify dismissal of the action for mootness.In that case,the Boarditself requested that the judgment be vacated.]o Amalgamated Meat Cutters and Butcher Workmen of North America,A. F. L. (TheGreat Atlantic and Pacific Tea Company),81 NLRB 1052. WOOD,WIREAND METAL LATHERS INTERNATIONAL UNION 577(a)Post in its Atlanta, Georgia, business office, copies of thenotice attached hereto as Appendix A 11Copies of said notice, tobe furnished by the Regional Director for the Tenth Region, shall,after being duly signed by an official representative of the Respondent,be posted by said Respondent immediately upon receipt thereof, andmaintained by it for a period of sixty (60) consecutive days there-after, in conspicuous places, including all places where notices tomembers of Respondent are customarily posted.Reasonable stepsshall be taken by said Respondent to insure thatsaid notices arenot altered, defaced, or covered by any other material.(b)Notify theRegionalDirector for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.Appendix ANOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our members that :WE WILL NOT engage in, or induce or encourage the employeesof K. A. Conway, F. M. Gravier, or any other employer (otherthan Acousti Engineering Company) to engage in, a strike ora concerted refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities or to performany services, where an object thereof is: (a) To force or requireA. R. Abrams, Inc., Wesley and Company, or any employer (otherthan Acousti Engineering Company) or other person to ceasedoing business with Acousti Engineering Company; or (b) toforce or require Acousti Engineering Company to recognize orbargain with Wood, Wire and Metal Lathers International Union,Local No. 234, AFL, as the representative of its employees unlessand until such labor organization has been certified as the repre-sentative of such employees under the provisions of Section 9of the Act.WOOD,WIRE AND METAL LATHERS INTERNATIONALUNION, LOCAL No. 234, AFL,By ------------------------------------------------(Title of officer)ROBERTL. SLATER.Dated --------------------11 In the event this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals Enforcing." 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThese proceedings, brought under Section 10 (b) of the National Labor Rela-tions Act as amended (61 Stat. 136), and consolidated by order of the RegionalDirector, were heard in Atlanta, Georgia, on July 17, 18, and 19, 1951, pursuantto due notice to all parties.The complaint issued by the General Counsel of theNational Labor Relations Board' and based on charges filed by Acousti and theAssociation, respectively, alleged in substance that since March 1, 1951, theUnion had committed unfair labor practices proscribed by Section 8 (b) (4) (A),and (B) of the Act by inducing and encouraging employees of prime contractorsand subcontractors on three certain conptruction projects in the city of Atlanta,to engage in strikes or concerted refusals in the course of their employment touse, transport, or otherwise handle goods and materials or to perform services,objects thereof being (1) to force or require the prime contractors on said jobto cease doing business with Acousti (also a subcontractor on said jobs) ; (2) toforce or require Acousti to recognize and bargain with the Respondent as repre-sentative for certain of Acousti's employees, though not certified as such underthe provisions of Section 9 of the Act. The Union's answer admitted amongother things that it had sought to organize Acousti's employees, that it had nocontract with Acousti, and that it had not been certified.Respondent's motion, before the hearing, to separate the two cases, was deniedby Trial Examiner Charles L. Ferguson.Respondent renewed its motion at thehearing and also moved to dismiss the proceeding. Said motions were denied.All parties were represented by counsel or by representatives, were affordedfull opportunity to be heard, to examine and cross-examine witnesses, to intro-duce relevant evidence, to argue orally, and to file briefs and proposed findingsand conclusions.Briefs were filed by the General Counsel and the Respondent.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.JURISDICTION-THE BUSINESSOF THE CONTRACTORSThe relationship between the various contractors and subcontractors on theprojects covered by the complaint is stated in Section IIIA, infra.Acousti Engineering Company (the primary employer) is a Georgia corporationoperating in Georgia and Alabama, with its principal office in Atlanta and abranch office in Birmingham. It is also affiliated, through an interrelation ofdirectors and principal stockholders, with other Acousti corporations in Floridaand the CarolinasAcousti holds an exclusive franchise in its territory foracoustical tile ceiling from the Celotex Corporation, of Chicago.Acousti's salesand services during the past year exceeded $750,000, of which over $250,000 werein Alabama. Its purchases of materials exceeded $360,000, of which minimumIThe General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel and the National Labor Relations Board as the Board.The RespondentUnion is referred to as Respondent and as Union,and the charging parties, respectively,as Acousti and Association. WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION 579of 70 percent was purchased outside the State and shipped from the manufac-turers direct to Acousti's projects.A. R. Abrams, Inc., is a general contractor operating generally in the south-eastern States, with a single office in Atlanta from which its entire business isconducted.It performed annual contracts of $1,500,000, of which 50 percentwas in Georgia and 50 percent outside the State, and it purchased materialsaggregating from $700,000 to $750,000 throughout the area in which it operated.Its contract on the Journal job was with Atlanta Newspapers, Inc., publisher ofthe Atlanta Journal and the Atlanta Constitution, daily newspapers, and coveredthe remodeling of the building for use by the editorial staff of the Constitution.The contract price was $115,000, the subcontract to Acousti was $7,337, and thesubcontract to Conway was $5,220.IraH. Hardin Company was a general contractor operating in the south-eastern States.During the preceding year it had performed contracts aggregat-ing $1,000,000, all of which were located in Georgia, and it had purchased mate-rials in excess of $300,000, $200,000 of which were purchased from out-of-Statesources (including materials furnished or supplied to the job for subcontractors).Of the contracts performed during the year 1950, approximately $750,000 worthwere for General Motors, Southern Spring Bed Company, and Write-RightManufacturing Company, all of whom are engaged in interstate commerce. Itscontract with the Goodyear Tire and Rubber Company (of Akron, Ohio) wasfor approximately $300,000, and was for the construction of a warehouse forthe storage of automobile tires between shipment and reshipment.Materials forthe job amounted to over $100,000.Acousti's subcontract amounted to $2,249and Gravier's to'$1,800.K. A. Conway, a subcontractor on the Journal job, performed contracts in 1950aggregating $189,000, all in Georgia, of which approximately $114,000 representedthe cost of materials.Seibold and Neal, a subcontractor on the Goodyear job, performed in 1950contracts aggregating $230,000, all in Georgia, of which $100,000 represented thecost of materials.Forty percent of the materials was shipped directly to Seiboldfrom manufacturers outside the State, and all of the remainder originated out-side the State with the exception of sand.F. M. Gravier, subcontractor on the Standard Oil job, operated in the south-eastern States, with its home office in Atlanta and a branch office in Alexandria,Louisiana.It performed in 1950, contracts aggregating $750,000, of which over$320,000 were outside the State of Georgia.Approximately $150,000 representedthe cost of materials, of which at least 90 percent thereof was shipped by themanufacturers direct to Gravier's projects.It is concluded and found that ample basis exists for the assertion of juris-diction, since Acousti's operations, taken together with the operations of thesecondary employees as affected by the conduct involved herein, exceed theminimum requirements under the Board's current policy.Jamestoum BuildersExchange Inc.,93 NLRB 386; and seeFairmount Construction Co.,95 NLRB 733.II.THE LABOR ORGANIZATION INVOLVEDRespondent Wood, Wire and Metal Lathers International Union, Local No.234, AFL,is a labor organizationwithin the meaningof Section2 (5) of the Act. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICES 2A. Introduction and backgroundThis proceeding concerns the legality of the Union's acts donein connectionwith three separate construction projects in Atlanta, known respectively as theAtlanta Journal (or 10 Forsyth Street), Goodyear Rubber, and Standard Oiljobs.The general contractors were, respectively, A. R. Abrams,Inc., Ira H.Hardin Company, and Wesley and Company (herein called Abrams, Hardin, andWesley).Subcontracts for certain lathing and plastering work were let in turnto K. A. Conway on the Journal job, to Seibold and Neal (herein called Seibold)on the Goodyear job, and to F. M. Gravier on the Standard Oil job. Acoustiheld subcontracts on all three jobs covering the installation of suspendedacoustical ceilings.The lathing subcontractors above named, together with Bud Fisher, E. LThompson Co., and C. E. Atkinson Plastering Company, who were engagedin similarbusinesses, had formed the Association, with which the Union hadentered into a contract covering the lathers in their employ.Paragraph 14 ofthe contract contained a full description of all work asserted to be within theUnion's jurisdiction and provided that the contractor members of the Associa-tion should "estimate and contract" all such work.Acoustiwas not a memberof the Association, had no contract with Respondent or with any other union,and operated on an open-shop basis, though there was evidence that some of itsemployees were members of the Carpenters UnionHowever, its subcontractswith Abrams, Hardin, and Wesley for the installation of acoustical -ceilings cov-ered certain operations over which the Respondent Union asserted jurisdiction'Although admittedly without certification to represent Acousti's employees andwithout members among them,' the Union insisted that its own members be per-mitted to perform those operations.That insistence and the Union's actionstaken to achieve that ultimate objective gave rise to the subject matter of thisproceeding.Though the complaint was confined to litigating the issue only on the threejobs above mentioned, the evidence shows unmistakably that they were onlybattles ina campaignwhich the Union had waged with Acousti in Atlanta forsome months to procure for its members all work in connection with the installa-tion of acoustical ceilings over which it asserted jurisdiction.The record con-tains frequent references to other jobs on which the Union had asserted its juris-dictional claims vis-f-vis Acousti.As background evidence the General Counselalso made an offer.of proof relating to four such jobs on which the Union hadallegedly engaged in practices similar to those charged in the complaint, three of2 In making the findings herein, the undersigned has considered and weighed the entireevidence.It would needlessly burden this report to discuss all the testimony on disputedpointsSuch testimony or other evidence as is in conflict with these findings and is notspecifically discussed hereinafter,isnot credited.Actually,most of the salient factswere admitted by Respondent's business agent, Davis,on his original appearance on thestand when he affirmed contents of his prior affidavit given during the Regional Director'sInvestigation of the charges.8 Namely, all light iron furring work,which included3/4-inch steel channels,1',,2-inchsteel channels,the hangers for the channels and the clips;or, stated differently,all thework behind the title as affixed to the ceilings except some of the T-splines.,Davis, Respondent's business agent, readily admitted that the Union did not claimto represent any of Acousti's employees. Smartt gave contradictory and confusing testi-mony on the point which fell short of establishing that the employees he referred to wereactually in Acousti's employ at the time In any event,Respondent made no claim ofrepresentation at any time during the course of its dealings with Acousti;and the evidencedoes not remotely suggest that the Union ever represented or claimed to represent amajority of Acousti's employees. WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION 581which were outside the limitation periodfixedby Section 10 (b).The offer wasrejected because the nature of the controversy had been sufficiently developedin the record and because the litigation of the additional "background" jobswould haverequired an amountof time disproportionate to its importance tothe issues.Before turning to the evidence which relates specifically to the separate jobs,reference will be made to relevant portions of the Union's bylaws andworkingrules and to other evidence which is of common relation to all of the jobs.Section 38 of the unions bylaws provided that members were not allowed towork with outsiders without consent to become members at the next regularmeeting; and Section 39.provided that:If any member shall accept work where the hands have struck or ceasedwork when so ordered by Union, he shall be fined or suspended, as theUnion may decide.Section 51 provided that a member would also be subject to a fine if he objectedto the businessagent comingonto the job or if he interfered withthe businessagent in any way in the performance of his duties.The working rules provided that none but a member of the Union should bea foreman on its jobs and that none should so act without the approval of thea policy of refusing to work on a job where a contractor was using members ofanother craft to perform work claimed by the Union. The Union had a furtherpolicy of "no contract, no work," which was expressly incorporatedin its con-tract with the Association as follows :The Union shall not furnish lathers to other Lathing and PlasteringContractors engaged in the same class of work, unless such other Lathingand Plastering Contractor agree with the terms and conditions of thisAssociation agreement.The implication as stated is a no contract, no workclause.The contractors were free under their contract with the Union to man theirjobs as far as possible with their regular employees, who were union members,and were also free to shift such employees from job to job without consultingthe Union.However, where additional lathers were needed, the practice wasfor the contractors to call upon the Union to supply the men. Referrals wereusually made by Davis, the Union's business agent, who was the Union's officialspokesman during intervals betwleen meetings and who acted with thefull au-thority of the Union in the incidents involved herein.The Union did not claim to represent the employees of the general contractorson any of the jobs. No picketing was resorted to on any of the jobs, and therewas no threat to picket except on the Goodyear job.When the lathers left thejobs as hereinafter recounted, they went onto other jobs for their respectiveemployers. usually on projects where the same prime contractor had the generalcontract.The only difference was that Acousti held no subcontract on any ofthe jobs to which the lathers moved.With one possible exception, no work was done by union members on any ofthe three jobs at a time when Acousti's employees were also at work. This wasdue in some cases to the fact that work on the two subcontracts was not pro-ceeding simultaneously and in others to the deliberate arrangement of the gen-eral contractor in an effort to avoid further work stoppages by the lathers.B. The Atlanta Journal jobAll material evidence establishes that lathers employed by Conway were in-duced or encouraged by the orders and directions of Davis to engage in three986209-52r-vol. 97-38 582DECISIONSOF NATIONALLABOR RELATIONS BOARDseparate work stoppages or strikes on the Atlanta Journal job as a result ofthe fact that Acousti had the subcontract for the acoustical ceilings.The ques-tion whether said stoppages were for proscribed objects, as alleged in the com-plaint, requires more detailed consideration of the evidence.Davis had learned, before Conway began the lathing work, that Acousti hadthe contract for the ceilings.Davis admitted that be thereupon called Abrams,informed him that Acousti did not use the Union's lathers on that part of thework which was within the Union's jurisdiction, and testified that :I suggested that Mr. Abrams try to work out some plan so that the latherswould not have to work on the job contrary to our policies. I told Mr.Abrams that we didn't work on jobs where other crafts did part of ourtrade jurisdiction and that we worked under contract. I told Mr. Abramsthat we had never been able to do any business with Acousti. .. .Later, having received a report that Conway's lathers were at work on the job,Davis went there on March 21 and ordered them off, informing Glenn, Abrams'job superintendent, in the presence of the lathers that "we would be back whenwe could get the contract" for all the lathing work on the job. In subsequentconversations concerning means for ending the work stoppage, Davis made state-ments to similar effect to Abrams and to his assistant, Farber.Davis' statementto Conway was fuller and more illuminating :I told Mr. Conway that as soon as I could see a contract with Mr. Conway,-Mr. Abrams,orAcousti Engineering Companyassuring the lathers that theywould have all of the lathing work on the job that we would be back.(Em-phasis supplied.)Wilkin, Acousti's supervisor of installations, testified that thereafter bothFarber and Glenn called him, referred to the work stoppage, the urgency to com-plete the job, which was behind schedule and which was causing Abrams financial loss, and stated they wanted to work something out with him on the dispute.In the meantime, on March 22, Conway had wired John T. Dunlop (the Chair-man of the National Joint Board for the Settlement of Jurisdictional Disputes inthe building and construction industry) as follows:RE YOUR LETTER DATED JUNE 29, 1950 ADDRESSED TO WRITER.I HAVE A CONTRACT WITH A. R. ABRAMS CONTRACTING COMPANYTO DO CERTAIN LATHING AND PLASTERING ON THE ATLANTA-JOURNAL BUILDING, ATLANTA, GEORGIA, WHICH DOES NOT IN-CLUDE ANY ACOUSTICAL CEILING WORK OR PREPARATION FORSAME. THESE CEILINGS ARE OF THE SAME TYPE THAT WEREIN DISPUTE IN LETTER MENTIONED ABOVE. THE LOCAL LATH-ERS BUSINESS AGENT HAS STOPPED LATHERS FROM WORKINGON THIS JOB ALTHOUGH ACOUSTICAL CONTRACTOR HAS NOMEN WORKING ON JOB AT THIS TIME. REASON FOR AGENTPULLING MEN OFF JOB, IS THAT HE HAS NO ASSURANCE OFERECTING LIGHT METAL FURRING CHANNELS AND METAL SUS-PENSION SYSTEMS FOR ACOUSTICAL CONTRACTOR. REQUESTTHAT YOU HAVE LATHERS RETURN TO WORK FOR ME WHILEDISPUTE IS BEING SETTLED BETWEEN ACOUSTICAL CONTRAC-TOR AND LATHERS LOCAL.Farber had also contacted the Federal Conciliation and Mediation Service ;and Commissioner Williams called separate conferences on March 22 with Henry(Acousti's president) and Montgomery, his assistant, and with Davis, Smartt, WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION 583and Farber.Farber testified that although the conference in which he partici-patedwas anexploratory one, the sum and substance of the Union's stand wasthat Acousti had no contract with it and that it wanted one and that it wasagreed that Acousti and Conway should be called in and the talks carried further.Davis' testimony was not related specifically to the happenings at that con-ference, but Smartt's testimony was directly in conflict with Farber's. Smartttestified that he explained to the commissioner that the trouble was that theUnion had only a part of the work covered by its contract with Conway, that thecommissioner inquired how the men could be gotten back to work, and that he(Smartt) suggested first that the general contractor or the subcontractor shouldnotify the Joint Board, and second, that if the parties to the Union's contract bebrought in, a stipulation to arbitrate might be arranged.The commissioner thenlearned that Acousti had the subcontract for the additional work the Union wasclaiming and thereupon had Farber to call Acousti's representatives into anotherconference.Smartt's testimony is not credited. It is in conflict with Farber'stestimony and with the preponderance of the evidence as to the happenings atthe conference on the ensuing day (next to be adverted to), which establishedclearly the Union's recognition that its dispute was with Acousti and which cor-roborates Farber's above testimony.Commissioner Williams arranged a conference for the following day, whichwas attended by Davis, Smartt, Farber, Montgomery, Conway, and the commis-sioner.In the meantime, as a result of the first conference, Davis had agreed tolet the lathers go back to work pending further discussions and they had done so.Farber testified that the Union's position was the same as at the conference theday before, that is, that Acousti had no contract with it and its purpose was tohave Acoustisignwith it, and that culminated in the Union handing to Acoustiits contract proposals for consideration.Montgomery testified that the point was made repeatedly by Conway, Farber,Davis, and Smartt that the only dispute was between the Union and Acousti ;and Conway testified that he specifically asked Davis what grievance he hadwith Conway or Abrams and Davis replied he had none a Davis testified he didnot recall Conway or Farber asking him any such question.Montgomery testified further that reference was made to the fact that Conwayhad wired the Joint Board and that Conway asked Davis if he would permitthe men to continue working pending that board's decision.Davis refused unlesssome arrangement were made whereby Acousti would use union lathers orwhereby some other contractor who used union lathers would do the work.Montgomery testified also that during the course of the discussion as to whomthe dispute was with, Davis and Smartt had stated two or three times that theyhad no contract with Acousti ; that he asked Smartt whether the contract withConway (a copy of which was present) was the one the Union wanted'Acousti tosign ; that Smartt replied that the Union had a special contract for acousticalcontractors, and submitted a copy to him and asked him if he would sign it.Mont-gomery also testified that Davis agreed to keep the men working providedAcousti would sign the contract, but Montgomery explained that he was withoutauthority to sign the contract and would have to submit it to the principals ofhis company.Davis, when called as the General Counsel's witness, testified :Well, at this meeting I believe we got Mr. Montgomery to consider dis-cussing our contract, and see what they thought of it.That is the only thingthat I can recall that we accomplished at that meeting.5 Farber testified that on a subsequent occasion Davis admitted that he had no grievancewith Abrams or with the building owners. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis admitted that he agreed that the lathers would continue to work on thejob if Acousti would sign the contract which he submitted to it at that meeting,and conceded that the dispute could have been settled, alternatively, by Conwaytaking over the lathing work or by some other contractor doing so who usedunion lathers.Smartt testified that Montgomery spent considerable time citing jurisdictionalawards to the Carpenters Union in various other cases, that he (Smartt)deniedthat the Union had any dispute with the Carpenters,that he contended that theUnion's grievance was because it did not have all the work covered under itscontract with Conway, and that the Union wanted the dispute settled underthe terms of that contract.Smartt testified that in the earlier conferenceCommissioner Williams had suggested that Acousti sign a contract with theUnion and had suggested that one be brought to the next conference; that thequestion came up on the 23rd by Williams discussing with Montgomery thequestion of a contract and that Montgomery asked to see a copy and that Davisgavehim one.6A third meeting was held on March 26, with the same parties present. Thelathers were still on the job but Acousti had not begun work under its subcon-tract.The only material development was that Montgomery reported he hadbeen able over the week end to procure consideration of the Union's contractby the Company's officials. Smartt testified that the Commissioner suggestedthat the Union write Acousti a letter requesting it to accept the contract orsubmit a counterproposal and that either Conway or Williams suggested a 10-day limitation.No other witness testified to such a development at the con-ference. In any event Davis wrote Acousti on March 26 as follows :-During our conference with Mr. Montgomery, Representative of your Com-pany, in the presence of Commissioner Clarence H. Williams of the FederalMediation and Conciliation Service located at Room 648, 50-7th Street,Northeast, Atlanta, Georgia, we presented a proposal to the aforesaid Mr.Montgomery with reference to agreement for the members of Lathers LocalUnion 234, erecting such work as should cover or come under the trade craftof our union on March 23, 1951.Therefore,we are requesting your accep'-ance of such or such counter offers as you may decide to propose not laterthanApril 1, 1951.Trusting you can see your way clearly to consider this matter and hopingto do business with you in the future.-On April 2, Montgomery called Davis and told him that on the advice ofcounsel Acousti would notsignthe contract.Davis admitted that during thatconversation Montgomery stated, among other things, that the Union did notrepresent his employees and that it was Acousti's position that the contractwas illegal and in violation of the Taft-Hartley Act.Although Abrams con-s Smartt's testimony differed widely from all other accounts of the conferences andis not credited.Under the credited testimony of Farber,Conway, and Montgomery bothDavis and Smartt had readily recognized that the Union's dispute was with Acousti only.Indeed that fact was implicit in Davis'other acts and statements throughout the dispute.Furthermore,there was obviously no method by which the dispute could be settled withinthe framework of the contract with Conway for the reason thatConwayhad not beenawarded the subcontract for the acoustical ceiling, Acousti had.That the Union madeno pretense of standing on the letter of its contractwith Conwaywas apparent fromDavis' frequent admissions that the dispute would have been ended either by Acoustisigning a contract or by the work being done by some other contractor who would employthe Union's lathersItwas obviously that position which led to the Commissioner'ssuggestion,testified to by Smartt and Davis,that the Union submit a contract to Acoustifor consideration WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION 585tinned negotiations with Davis and Montgomery in an effort to end the dispute,Davis on April 4 ordered the lathers off the job, and Davis testified that hemeant for them to stay off the job until the Union obtained a contract coveringall the work it was claiming.On learning of this stoppage, Abrams and Farber called Davis into a con-ference on the night of April 4, during which Davis agreed that Conway's latherswould return and finish the Journal job, "working contrary to our policy," andAbrams agreed that on all his future jobs he would see to it that members ofthe Lathers' Local would get all of the work the Union was claiming.? It wasalso agreed that Abrams would arrange with Acousti to remove its men fromthe Journal job while Conway's lathers were completing their work.Davisthereupon notified the lathers through Riggins (Conway's foreman and a unionmember) that the lathers might return to work.A further -conference was held the next day between Abrams, Farber, Mont-gomery, and Davis in which the foregoing understanding was affirmed, andDavis was requested by Abrams, and agreed, to figure or estimate anotherjob on two different bases, under one of which the portion of the work claimed bythe Union would be eliminated from Acousti's proposal. Abrams promisedto put his agreement with Davis in writing but did not do so.8 In the meantimethe lathers had gone back to complete the Journal job.Later when Davis reported to Smartt his oral arrangement, Smartt informedhim "you don't have anything."Davis thereupon notified the foreman in sub-stance that "the job was still unsatisfactory," and the lathers walked off forthe third time.Glenn then called Davis and inquired what could be doneabout completing the job, and Davis told him that just as soon as "we couldget a satisfactory settlement they would be back on the job" and that "thetrouble was a partial contract on Conway's part,no contract on Acousti's part,and a verbal promise on Mr. Abrams' part."(Emphasis supplied.)Thereafter Conway made repeated demands on Davis that he return the mento the job, but Davis refused unless the Union got "the full contract" for allthe light metal furring.On April 13 Conway wrote the Union, quoting a letter of complaint receivedfrom Abrams and demanding that the lathers return and complete the work..The Union replied on April 16, calling attention to paragraph 14 of its contractwith the Association and to the fact that Conway's "practice (was) not inaccordance with the express terms of our agreement aforesaid." The letteralso referred to the fact thatthe Union had no contract with the acoustical con-tractor on the joband stated that "more drastic action must be taken," unlessa satisfactory settlement could be reached with the Association by noon thenext day.On April 20 (after the filing of the charge by Acousti) the Union wrote Con-way that the reason for the first work stoppage was "a partial contract" ; forthe second stoppage, the breaking down of negotiationswith Acoustiin the con-ferences with Commissioner Williams ; and for the third one, "because we didnot have nothing."The letter concluded : "Therefore, our position with regardto this matter, we want todo all the workin the building under the jurisdictionof our Union ornone at all."[Emphasis in original.]4Montgomery testified that Acousti had done 50 percent of all of Abrams' suspendedacousticalceilings over a period of 3 years, or a minimum of from 25 to 30 jobs.8 The agreement was not carried out. Its effect if carried out would have been eitherto deprive Acousti of a portion of the suspension work on the acoustical ceilings whichit customarily bid for, or to require Acousti to recognize and to contract with the Unionfor use of its memberson saidpart of the work. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis testified that thereafter on receipt of "advice" from his InternationalUnion, the lathers returned and completed the job after he told them the ques-tion had been submitted to the Dunlop Board.On or about May 19, Davis sent the following notice addressed to all generaland subcontractors in the building construction industry in the Atlanta area :This is to notify you that it is the position of the above named localunion to do all work in the building under the jurisdiction of our local unionor none at all.C. The Goodyear Rubber jobThe Goodyear job covered work on two floors. Seibold's lathers completedthe top floor around March 15, and since the lower floor was not ready, Seiboldshifted his lathers to other jobs.Davis appeared on the job during the interimand, learningfrom Hallman, Hardin's job superintendent, that Acousti hadthe subcontract for the acoustical ceiling, stated that Acousti did not uselathers and requested Hallman "to see what (he) could do to get Acousti touse lathers or to keep Acousti off the job." Davis added that he "hated to putpickets on the job, but it might be necessary." 6Hallman,Hardin,and Davistook up separately with Acoustithe questionof the Union's assertion of jurisdiction over the light iron furring and theUnion'sdemandthat it be performed by its members, but Acousti refused.When the second floor became ready for lathing work around April 5,Seibolddid not have available regular employees whom he could shift back to completethe job and therefore called upon Davis to supply the necessary men.Davisrefused to do so because "someone else was doing part of our work," and statedthat the refusal would continue until satisfactory arrangements were madewith the Union for the remainder of the work which it was claiming. Davisreplied in similar vein to requests by Hardin and Hallman that he return thelathers to the job. Seibold's foreman, Melton, a union member, also informedSeibold that employees would not return to the job until the matter was settled.Thereafter, however, Davis supplied lathers to Seibold on other jobs on whichAcousti held no subcontract.In the meantime Davis wrote Seibold on April 16, referring to paragraph 14of their contract and continuing in part as follows :In view of the light iron furring in the ceiling work whichis beinginstalled by an acoustical contractor which we have no contract with andsuch practiceis inviolation with the aforesaid paragraph.Therefore, we wish to notify you of such, and unless, a satisfactorilysettlement can be reached with the Lathing and Plastering Contractors'Association, and you, before Tuesday, at 12 o'clock noon, April 17, 1951,we will be forced to take drastic action regarding this matter.On April 20, the Union wrote Seibold a letter whose text was substantiallyidentical with that sent to Conway on the same date but which wasprefacedby the following :With reference to labor dispute which started on the AtlantaJournalBuilding and which the Goodyear job is involved."Credited testimony of Hallman.Hardin testified that Davis also requested him to tryto get Acousti to use the Union's lathers.10Neither Seibold nor Hardin had any connection with the Journal job, and Abrams andConway had none with theGoodyear job.The common denominator was, of course, Acousti. WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION 587Shortly after May 1, Davis notified Seibold that the lathers would returnto the job, mentioning certain instructions which he had received from hisinternational office.The work was thereafter completed without interruption.D. The Standard OR jobOn April 24, at Gravier's request, Davis furnished two lathers to the StandardOil job.On reporting and on learning that acoustical ceilings were also to beinstalled, the lathers informed Gauthier, Gravier's representative, that theycould not do any work until they found out who was to do the ceilings. Theyalso reported to Davis that acoustical ceilings were to be installed.Davis calledGravier between 9:30 and 10:00 o'clock (the lathers having in the meantimebegun work on Davis' orders) and inquired who had the contract for the ceil-ings.Gravier obtained the information from Wesley's office and phoned Davisback that Acousti had that subcontract.Gravier testified that :[Davis] told me at first that he was sorry to hear that, that it lookedlike it was going to be some more trouble. Of course, I tried to prevailupon him at that time to refrain from having any trouble or stoppage ofwork and see if something couldn't be worked out and he told me that hewas afraid that he couldn't do that, that he would have to take the menoff the job until they could get a contract for all the work or none of thework.Gravier learned at noon that the men had left the job and called Davis again,inquiring the reason.Davis reiterated that the men were demanding all ofthe work or none of it." In subsequent conversations relating to means bywhich the work stoppage might be ended, Davis suggested to Gravier thatGravier attempt to get the portion of the ceiling work which the Union claimedso that it might be done by union members. 12 Pursuant to Davis' suggestionGravier approached Wesley with the proposal that the dispute might be settledby Wesley's request that Acousti release to Gravier the portion of work whichthe lathers claimed, or alternatively that Gravier take over Acousti's contractentirely and do the ceilings in acoustical plastering.Wesley's representativesthereafter called Montgomery, informed him the lathers had struck, and re-quested him "to help work something out." Later the request was made specific,that Acousti "sub back" to Wesley, as a deduction from its contract, a portionof the ceiling work, which Wesley proposed to have Gravier do. This wouldhave effected a partial assignment or cancellation of Acousti's contract.Fol-lowing this, Lasseter (Wesley's partner) and Gravier discussed with Mont-gomery certain phases of the proposal, but no agreement was reached, andGravier was never asked to quote Wesley a price on the ceilings.Davis refused Gravier's subsequent requests to return the men to the job,stating they would stay off until they got all of the work. The stoppage wasended, however, on May 1, after receipt of instructions from the International,by Davis and Smartt requesting one of the lathers to return and finish the job.n Davis did not admit that he directed the men to leave the job, but testified that whenthe lathers asked him "what do you want me to do," he replied,"You know as well what todo as I do." CfGraemanCo,87 NLRB 755)He admitted the Union's policy, expressedby resolution,was that members would refuse to work on a job where a contractor wasusing members of another craft to do work claimed by the Union,and testified that he wouldhave-been surprised if the lathers had not left the job.12Wesley;who met Davis by chance on the job site during the stoppage,testified thatDavis wanted him to have Acousti use union members to erect the ceilings and that Davisrefused Wesley's request to put the lathers back on the job except on condition that theycould have all of the work belonging to their trade. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Concluding findingsTo support findings under the foregoing facts that Respondent committedunfair labor practices in violation of Section 8 (b) (4) (A) and (B), respec-tively, two factors must combine: (1) Respondent's activities must have con-stituted inducement and encouragement of employees in the course of theiremployment to engage in a strike or a concerted refusal to perform services ; and(2) Respondent's activities must have had as an object (under subsection (A) )the forcing or requiring of any employer to cease doing business with Acousti,or (under subsection (B)) the forcing or requiring of Acousti to recognize orbargain with Respondent without the required certification.The absence ofeither factor will defeat the charges hereunder.1. Inducement and encouragementThe evidence plainly establishes that on the Journal and Standard Oil jobs,Respondent, through Davis, ordered, directed, and induced employees of Conwayand Gravier, respectively, to leave their jobs. In common parlance, Davis"pulled the men off the job." Such action manifestly constituted inducementand encouragement of employees to cease performing services within themeaning ofthe Act.The issue is not so easily resolved on the Goodyear job because Seibold hadno employees at work at the time Davis demanded the portion of the acousticalwork within the Union's asserted jurisdiction and because his subsequentactions to enforce that demand consisted simply of refusing to supply lathersto Seibold to complete the job.The question is whether under these circum-stances there was inducement of employeesin the courseof their employmenttorefuse to perform services for Seibold.Of prime significance is the fact that Respondent's dispute on the Goodyearjob was no different either in its character or in its objective from that on theJournal and Standard Oil jobs. It was in fact a part and a continuation of theearlier dispute, as recognized by the Union's letter of April 20 to Seibold andby its letter of April 30 to the Board's field examiner in which it referred toConway and Seibold as "partisans and allies" to the dispute on the two jobs.Furthermore, the realities of the contractual arrangement between the parties,the employment relation between the contractors and their employees, and therelation between those employees and the Union disclosed. that in practicaleffect the situation on the Goodyear job was identical to that on the other jobs.Thus, under the Union's bylaws and resolutions Seibold's employees (who wereunionmembers) were forbidden to accept work on the Goodyear job, andMelton had notified Seibold of their refusal to work thereon until the disputewas settled.Seibold was effectively blocked from transferring back to thejob either the employees who had started it or any of his other employees, bythe refusal of his employees to work thereon, which refusal had been inducedand encouraged by the Union.i3It is therefore concluded and found that the Union induced or encouraged theemployees of Conway, Seibold, and Gravier respectively to engage in a strike ora concerted refusal in the course of their employment to perform services fortheir saidemployers.13 It is not material In this connection that the Union permitted its members to performservices for Seibold,Conway, and Gravier on other jobs.That fact is of significance, how-ever, on Respondent's contention that Its dispute was not with Acousti.See Section 2,infra. WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION 5892.The objects of Respondent's actionsThe evidence on its face appears clearly to present a case which falls squarelywithin the holdings of the Supreme Court in the secondary boycott cases decidedJune 4, 1951, particularlyN. L. R. B. v. Denver Building and Construction TradesCouncil (Gould and Preisner),341 U. S. 675. In theDenvercase, as here, theprimary employer employed nonunion labor (though there was evidence thatsome of Acousti's employees were members of the Carpenters' Union). InDenverthe Union's ultimate purpose was to force the general contractor tomake the project an all-union job which could be attained only by forcing thenonunion subcontractor off the job, s. e., through termination of its subcontractby the general contractor.Here the Union's ultimate purpose was to obtainfor its members a substantial part of the work covered by Acousti's contract.That purpose could only have been attained by (a) the general contractor'stermination of Acousti's subcontracts either in whole or by requiring Acoustito assign or "sub back" a portion of the contract to contractors who wouldemploy union lathers, or (b) by forcing or requiring Acousti torecognize andbargain with the Union.Since the relationship between Acousti and the general contractor was oneof "doing business"(Denvercase,supra,citingMetal Polishers Union,86NLRB 1243, 1252) one object of the strike was to force the general contractorsto cease doing business with Acousti either in whole or in part. The otherobjective of requiring Acousti to recognize and bargain with the Union was bothimplicit and explicit in Respondent's attempts to procure a contract fromAcousti and in its efforts to require Acousti to employ its members on all thework it was claiming. It is not material that the strike or work stoppagesinduced by the Union may have had other objects which were legitimate, forit is not necessary to find that the sole objects of the strike were those proscribedby the statute,Denvercase,supra.The question remains whether Respondent's various contentions suffice toremove the case from the orbit of, the above decisions.Those contentions re-volve mainly around Respondent's basic defense that the sole objective of itsactivitieswas the legal one of obtaining compliance by the plastering con-tractors with Section 14 of the contract.Those contentions run substantiallyas follows : The contractors did not furnish the Union with all the work withinits jurisdiction as required by the contract ; the Union's dispute was not withAcousti, but was solely with those contractors to obtain compliance by themwith their contractual obligations; and the Union's efforts to secure enforce-ment thereof was in keeping with its constitution and bylaws.The evidence does not support Respondent's contentions, but establishes tothe contrary that Respondent's dispute was with Acousti and was due toAcousti's refusal to contract with Respondent and to employ union memberson operations within the Union's asserted jurisdiction.The following significant facts lend conclusive support to that conclusion :(1)Respondent's earlier assertion of its jurisdictional claims vis-A-vis Acoustion other jobs; (2) Davis' statements on learning of Acousti subcontracts,antici-pating trouble because "Acousti did not use lathers" and his statement that hecould not dobusinesswith Acousti; (3) Davis' requests of the general contrac-tors that they endeavor to get Acousti to use union lathers; 14 (4) affirmanceby Davis and Smartt in themeetingswith Commissioner Williams that theUnion's dispute was -with Acousti and not with Conway or Abrams; (5) the34 Including particularly his request of Hallmanthat he try "to get Acoustito use lathersor to keepAcousti off the job." 590DECISIONSOF NATIONALLABOR RELATIONS BOARDsubmission of a contract to Acousti and the demand that Acousti sign it as acondition of the lathers continuing work on the Journal job; 16 (6) the manystatements by Davis throughout the record conceding that the dispute wouldhave been settled to the Union's satisfaction by Acousti's signing a contractwith it or by Acousti's work beingassignedin whole or in part to any othercontractor who wouldsigna contract with it; (7) the fact that the strikingemployees were permitted by the Union to work for their respective employerson other jobs and usually under the same general contractors; (8) the factthat the Union's first assertion of reliance on the breach of its contract by thesubcontractors was belatedly made in its letters of April 16 to Conway andSeibold; and (9) that it defended its action in its letter of April 30 to theBoard's field examiner on the ground that it was conducting a lawful strikefor recognition by Acousti.Nor did it immunize Respondent's action to show that its efforts to secureenforcements of its demands was in keeping with its constitution and bylaws.Local 74, United Brotherhood of Carpenters, etc. v. N. L. R. B.,341 U. S. 707.Respondent also urges that no strike actually occurred on any of the jobs,that there was no picketing, no unfair list, and no effort made to enlist thecooperation of other crafts or to persuade other employees to leave the job.Whether or not there was a strike of the traditional variety, with picketing,banners, and unfair list, is immaterial.Certainly there was a strike in thecommon sense of the word,i.e.,a concerted refusal by employees in the courseof their employment to perform services, which is what the statute forbadethe Union to induce or encourage.The other considerations urged by Respond-ent are equally wide of the mark since the statute forbade the inducing ofemployees ofanyemployer to engage in a concerted refusal to perform services.That Respondent did not engage inallforms of proscribed inducement is imma-terial; it is theobjectiveof the Union's secondary activities and not thequalityof themeansemployed with which Congress was concerned. Cf.IBEW v.N. L. R.B., 341 U. S. 694 quoting with approval fromWadsworth BuildingCompany,81 NLRB 802.Respondent advances other miscellaneous contentions which may be sum-marily disposed of. Its contention of - misjoinder of parties and proceedings,reasserted in its brief, was disposed of by denial of its motions to separate thecases made before and during the hearing. Its defenses of mootness and offree speech under Section 8 (c) have received earlier and definitive adjudi-cations.On mootness, see for example,Local 74, United Brotherhood of Car-penters etc. v. N. L. R. B.; N. L. R. B. v Carpenters,184 F 2d 60 (C. A. 10),cert. den. 341 U. S. 947; and on Section 8 (c) seeIBEW v. N. L. R. B., supra,andN. L. R. B. v. Denver Building and Construction Trades Council, supra,citing and quoting with approval from the Board's decisions in theGould andPreisner(82 NLRB 1195, 1213) andWadsworth(81 NLRB 802, 815)cases.Nor does the pendency of arbitration proceedings between Respondent and theplastering contractors, or the consideration of the dispute by the Dunlop Boardpreclude this Board's exclusive jurisdiction under Section 10 to hear anddetermine charges that unfair labor practices have been committed under theAct.N. L. R. B. v. Walt Disney Productions,146 F. 2d 44, 47-49 (0. A. 9) ;w The testimony of Davis and Smartt that Commissioner Williams suggested they submitthe contractto Acoustiis unpersuasive.Were it acceptedas literally true, the evidenceestablishesthat the Union's statement of its position in the meetings with the Commissionerhad clearly indicated that its dispute was with Acousti.Indeed, Farber testified crediblythat at the first meeting the entire text of the Union's stand had been that Acousti had nocontractwith itand that it wanted one. WOOD, WIRE AND METAL LATHERS INTERNATIONAL UNION 591Todd Company,Inc.,71 NLRB 192;Wyman-Gordon Company,62NLRB 561;National Union of MarineCooksand Stewards,82 NLRB 916. Furthermore,Acousti,whose charges initiated the present proceedings,was not a party tothe other proceedings nor to the contract under whose provisions they wereinvoked.Obviously,no effective determination of the dispute can be madein the other proceedings since the primary dispute, as herein found,was betweenthe Union and Acousti, the latter of whom would not be bound by the outcomeof the other proceedings.There is also no merit in Respondent's contention that the negotiations foradjustment of the dispute before the Federal Mediation and Conciliation Servicewere privileged.Though it is the consistent policy of that agency not to makeavailable its representatives or its records where its failure to effect a settle-ment of a dispute is followed by unfair labor practice proceedings or by otherlitigation (SeeTomlinson of High Point, Inc.,20 LRRM 1075;Tomlinson of HighPoint, Inc.,74 NLRB 681), the Board has recognized the competency of otherevidence concerning such negotiations:Ibid.It is therefore concluded and found that objects of the concerted activitiesinduced by Respondent as herein found were (1) to force or require Abrams,Hardin,and Wesley to cease doing business with Acousti,and (2)to force andrequire Acousti to recognize and bargain with Respondent as representative ofits employees although Respondent had not been certified by the Board as suchrepresentative.DenverandIBEWcases,supra; N. L. R. B. v. Service TradeChauffeurs, Salesmen & Helpers,etc.(Howland Dry Goods Stores)191 F. 2d 65(C. A. 2) ;Richfield Oil Corporation,95 NLRB 1191;Western Inc.,93 NLRB 336.For reasons which are fully explicated above, the factors necessary to supportfindings that Respondent committed unfair labor practices under Section 8 (b)(4) (A) and (B) have here been found in combine. It is therefore concludedand found that Respondent has engaged in unfair labor practices under saidSection.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, hereof, occurring inconnection with the operations of Acousti Engineering Company and the otheremployers set forth in Section I, hereof, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, and tend tolead and have led to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (b) (4) (A) and(B) of the Act, it will be recommended that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire recordin the case,the undersigned makes the following :CONCLUSIONS OF LAW1.Wood, Wire and Metal Lathers International Union, Local No. 234, AFL,is a labor organization within the meaning of Section 2(5) of the Act.2.Respondent has engaged in unfair labor practices within the meaning of Sec-tion 8 (b) (4) ,(A) and (B) of the act by inducing and encouraging employeesof K. A. Conway, Seibold and Neil, and F. M. Gravier to engage in strikes and in 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerted refusals in the course of their employment to perform any servicesfor their respective employers, objects thereof being (a) to force and requireA. R. Abrams, Inc., Ira H. Hardin Company, and Wesley and Company to ceasedoing business with Acousti Engineering Company, and (b) to force and requireAcousti Engineering Company to recognize and bargain with Respondent as therepresentative of certain of their employees although Respondent had not beencertified by the Board as the representative of such employees under the pro-visions of Section 9 of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]WOLVERINE SHOE AND TANNING CORPORATIONandUNITED SHOEWORK-ERS OF AMERICA,LOCAL 75,CIO,PETITIONER.Case No. 7 RC-1501.December 18, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the Act, the Board'has delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a single unit of production and maintenanceemployees at the Employer's Rockford, Michigan, plants, includingemployees at its shoe factory, tannery, warehouse, and powerhouse, or,in the alternative, a separate unit of employees at each of these plants.The Employer contends that only separate units are appropriate forIThe Employer's name appears herein as amended at the hearing.2At the hearing,the hearing officer properly granted thePetitioner'smotions to deletethe name ofLocal 75-Afrom the petition herein, andto set forththerein the categorieswhich the Petitionersought to exclude from its proposed unit.The Board has upheldthe rightof a petitionerto amend its petition at the hearing where, as here,no prejudiceresultedto a partyfrom the amendment. Cf.Smith Rice Mill, Inc and DeWitt BondedWarehouse Company,83 NLRB 380,and cases cited therein.97 NLRB No. 83.